         Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 1 of 8


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 SAMUEL SMALL,                                                   DATE FILED:

                            Plaintiff,
                                                                09-CV-1912 (RA)
                       v.
                                                                     ORDER
 NEW YORK CITY DEPARTMENT OF
 CORRECTION, et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       For the reasons stated on the record at the oral arguments held on November 20, 2020, see Dkt.

305, December 18, 2020, see Dkt. 314, and January 20, 2021, see Dkt. 327 (“Jan. Tr.”), it is hereby

ORDERED that:

   1. Plaintiff’s motion in limine to exclude evidence, testimony, reference, or suggestion of Mr.

       Small’s criminal history is GRANTED.

   2. Plaintiff’s motion in limine to exclude evidence, testimony, reference, or suggestion of Mr.

       Small’s disciplinary record and infractions history is GRANTED.

   3. Plaintiff’s motion in limine to exclude Defendants’ exhibits to the extent that they have not

       been authenticated, and to transcribe all handwritten documents is DENIED as moot.

   4. Plaintiff’s motion in limine to exclude internal Department of Correction policies is DENIED.

   5. Defendants’ motion in limine to exclude the testimony of those witnesses not identified

       pursuant to Federal Rule of Civil Procedure 26(a) is DENIED. Defendants’ specific objection

       to the testimony of Patrick Walsh is DENIED. Defendants’ specific objections to the testimony

       of Angela Taglione, Frederick Gay, and Martin Horn are DENIED as moot.
      Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 2 of 8



6. Defendants’ motion in limine to exclude documents from other civil lawsuits, newspaper

   articles, and press releases is GRANTED IN PART AND DENIED IN PART. Specifically,

   Plaintiff’s proposed exhibits 30, 35, 37, 38, 39, 41, 42, 43, 45, 46, 47, and 48 are ruled

   inadmissible. Plaintiff’s proposed exhibits 33, 34, 36, 38, 40, 44, and 117 are ruled admissible.

   The objection to Plaintiff’s proposed exhibits 32 and 49 is denied as moot, as Plaintiff no

   longer intends to admit these documents.

7. Defendants’ motion in limine to exclude evidence of the conviction of Kirk Fisher is DENIED

   as moot.

8. Defendants’ motion in limine to exclude Plaintiff’s proposed exhibits 51 and 52 is GRANTED

   IN PART AND DENIED IN PART. The exhibits may be admitted so long as any data from

   the year 2010 or later is redacted.

9. Defendants’ motion in limine to exclude evidence of disciplinary histories or prior allegations

   of misconduct regarding Captain Kelly, Officer Simon, and Officer Feinstein is DENIED as

   moot. The Court will defer ruling on Defendants’ motion in limine to exclude evidence of

   disciplinary history or prior allegations of misconduct regarding Defendant Emmanuel Bailey

   until trial.

10. Defendants’ motion in limine to preclude Plaintiff from referring to Defense Counsel as “City

   Attorneys” is DENIED and their motion to preclude Plaintiff from discussing indemnification

   is DENIED as moot.

11. Defendants’ motion in limine to preclude Plaintiff from requesting a specific dollar amount

   from the jury is DENIED as moot.

12. Defendants’ motion in limine seeking a declaration that their 56.1 statement is not a judicial

   admission is GRANTED.

13. Defendants’ motion in limine to preclude in camera document review is DENIED as moot.


                                                2
         Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 3 of 8



   14. Defendants’ motion in limine to dismiss with prejudice Plaintiff’s supervisory liability and

      municipal liability claims is DENIED.

   15. Defendants’ motion in limine to bifurcate the trial is DENIED.

      Upon consideration of prior argument and the parties’ most recent joint submission, dated

February 24, 2021, see Dkt. 331, IT IS FURTHER ORDERED that:

   16. Plaintiff’s motion in limine to exclude Mr. Small’s medical records is GRANTED IN PART

      AND DENIED IN PART.

          a. Plaintiff’s motion to exclude Defendants’ proposed exhibits D6, F4, F11, and F13 is

              DENIED. Plaintiff asserts that these exhibits are “of limited probative value and may

              be confusing or prejudicial to the jury.” See Dkt. 320 at 19. The Court disagrees.

              Because these medical records were made shortly after the assaults at issue in this case,

              they are relevant to damages. See Fed. R. Evid. 402. To the extent that any risk of

              prejudice or confusion exists, it does not substantially outweigh the probative value of

              these records. See Fed. R. Evid. 403.

          b. The Court will reserve ruling on Defendants’ proposed exhibit D3 until trial.

          c. Plaintiff’s motion to exclude Defendants’ proposed exhibits C7, C14, C47, C54, and

              C56 is GRANTED. These medical records demonstrate that Plaintiff sustained injuries

              in other altercations. Yet none of the injuries documented in these records are of the

              same nature as the injuries Plaintiff complains of here. For example, Exhibit 56 reflects

              that Small sustained an injury to his wrist, while Exhibits C47 and C54 document a

              hand injury. Here, by contrast, Plaintiff is suing for damages resulting from injuries to

              his head and face. See Dkt. 66 at 5. Therefore, unless Defendants can establish that the

              injuries documented in these records are in fact of the same nature as the injuries he

              complains of here, they are irrelevant to his claim for damages and thus inadmissible.


                                                   3
Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 4 of 8



    See Fed. R. Evid. 402. Furthermore, to the extent that these records are offered to

    demonstrate a propensity to engage in fights, they constitute inadmissible character

    evidence. See Fed. R. Evid. 404.

 d. Plaintiff’s motion to exclude Defendants’ proposed exhibits C10, C11, C17, C18, C40,

    C41, C42, and C45 is DENIED. The injuries documented in these records are of the

    same nature as the injuries Plaintiff complains of here and are thus relevant to Plaintiff’s

    claim for damages. See Lewis v. Velez, 149 F.R.D. 474, 483 (S.D.N.Y. 1993)

    (admitting past medical records that demonstrated a possible alternative cause of the

    plaintiff’s injuries). To the extent that these exhibits present any risk of prejudice or

    confusion, that risk does not substantially outweigh the probative value of these records.

    See Fed. R. Evid. 403. And because these records potentially show an alternative cause

    of Plaintiff’s injuries, the purpose of the evidence is not to show bad character; rather,

    they are admissible under the Second Circuit’s “inclusionary approach” to Federal Rule

    of Evidence 404(b). See United States v. Moron-Toala, 726 F.3d 334, 345 (2d Cir.

    2013). The Court is, however, willing to consider possible redactions to these exhibits

    (such as reference to disciplinary actions that followed the incident) as well as a limiting

    instruction regarding the authorized purpose of this evidence. See infra, ¶ 16(j).

 e. Plaintiff’s motion to exclude Defendants’ proposed exhibits C2–4, C6, C12, C13, C19,

    C33–34, C38, and C48–51 is GRANTED. These records demonstrate that on several

    occasions (for example, once in October 2007 and once in December 2008), Plaintiff

    refused medical evaluation and treatment when it was offered to him. Defendants have

    represented that they seek to admit these records to show that Plaintiff’s alleged long-

    term injuries (which resulted from assaults in 2006 and 2009) “either were not as bad as

    he says it is, or he didn’t really have them.” See Jan. Tr. at 21:14–18. Defendants’


                                          4
Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 5 of 8



    reasoning seems to be that if Plaintiff were truly suffering long term health problems, he

    would be “concerned about those issues getting worse” and would accept medical

    attention when it was offered. See id. at 21:18–19. Yet Defendants concede that these

    records do not make clear the potential injuries or issues for which Plaintiff refused

    medical treatment. See id. at 21:7–9. For this reason, a jury would be unable to

    accurately determine the relevance—if any—of Plaintiff’s refusal of medical treatment

    in these instances without improper speculation. See id. at 25:11–15. Accordingly,

    even if these documents have some probative value, that value is substantially

    outweighed by the likelihood that the jury would be confused or misled by this

    evidence. See Fed. R. Evid. 403.

 f. Plaintiff’s motion to exclude Defendants’ proposed exhibits C5, C8, C9, C22, C52,

    C53, and C55 is GRANTED. For the reasons articulated at argument on January 20,

    2021, see Jan. Tr. at 29:21–30:14, Plaintiff’s use of pain medication for maladies

    unrelated to the assaults at issue here (including a toothache and sore throat) is not

    relevant to his claim for damages here. See Fed. R. Evid. 402. Even if these documents

    have some probative value, that value is substantially outweighed by the likelihood that

    the jury would be confused or misled by this evidence. See Fed. R. Evid. 403.

 g. Plaintiff’s motion to exclude Defendants’ proposed exhibits C20, C27, C31, and C43 is

    DENIED, although Plaintiff’s request to redact certain information will be granted in

    part. See infra ¶ 16(j). For the reasons articulated at argument on January 20, 2021, see

    Jan. Tr. at 34:3–7, to the extent that they discuss Plaintiff’s diagnosed and/or self-

    reported ailments, these records are relevant to Plaintiff’s claim for damages. Fed. R.

    Evid. 402. The Court is, however, willing to consider a limiting instruction regarding

    the purpose of this evidence. See infra, ¶ 16(j).


                                         5
Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 6 of 8



 h. Plaintiff’s motion to exclude Defendants’ proposed exhibits C24, C28–31, C39, C57,

    F3, F17, and F27–29 is DENIED, although Plaintiff’s request to redact certain

    information will be granted in part. See infra ¶ 16(j). These records are relevant to

    Plaintiff’s claim for damages to the extent that they demonstrate a lack of diagnosis

    and/or self-report of symptoms that could reflect post-traumatic stress disorder

    (“PTSD”). See Fed. R. Evid. 402. To the extent that these exhibits present any risk of

    prejudice or confusion, that risk does not substantially outweigh the probative value of

    these records. See Fed. R. Evid. 403.

 i. Plaintiff’s motion to exclude Defendants’ proposed exhibits C23, C25, C26, C32, C37,

    and C44 is GRANTED. As with the other records of psychiatric treatment, these

    records are relevant to Plaintiff’s claim for damages to the extent that they demonstrate

    a lack of diagnosis and/or self-report of symptoms that could reflect PTSD. See Fed. R.

    Evid. 402. However, unlike the other records of psychiatric treatment, these records

    stem from a competency evaluation conducted on Plaintiff in relation to a criminal

    matter. See Dkt. 320 at 6–7. That Plaintiff’s competency was previously subject to

    challenge may be highly prejudicial to the jury, who may improperly use this

    information to discount Plaintiff’s credibility at trial. While Defendants could redact

    the portions of these records that mention Plaintiff’s competency evaluation and admit

    the rest, the Court recognizes that doing so would leave many of these documents

    mostly redacted, which could lead the jury to improperly speculate about what is behind

    the redactions. Further, these records are largely cumulative; to the extent that they are

    being offered to show a lack of diagnosis and/or self-report of symptoms that could

    reflect PTSD, Defendants can make this same argument through their proposed exhibits

    C24, C28–31, C39, C57, F3, F17, and F27–29, which the Court has ruled admissible.


                                         6
           Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 7 of 8



                  For these reasons, the probative value of these exhibits is substantially outweighed by a

                  danger of “unfair prejudice, . . . misleading the jury, . . . [and] needlessly presenting

                  cumulative evidence.” Fed. R. Evid. 403.

             j. For those medical records ruled admissible, the following information must be redacted

                  before the exhibits are presented to the jury: (1) any reference to Plaintiff’s 1992

                  gunshot wound, (2) any reference to Plaintiff’s history of substance abuse, and (3) any

                  reference to Plaintiff’s criminal record or disciplinary record. 1 This information is

                  either irrelevant to the claims at issue here, see Fed. R. Evid. 402, or is substantially

                  more prejudicial than probative. See Fed. R. Evid. 403. Further, because Defendants

                  have not articulated a basis for the relevance of Plaintiff’s adjustment disorder

                  diagnosis, any reference to this diagnosis must also be redacted. If requested by either

                  party, the Court is amenable to providing a limiting instruction regarding these

                  redactions. Moreover, if the parties think any limiting instructions beyond those

                  mentioned here are necessary, they should propose those instructions to the Court. All

                  proposed limiting instructions shall be submitted via letter to the Court no later than

                  April 16, 2021.

    17. Defendants’ motion in limine to exclude evidence of disciplinary histories or prior allegations

         of misconduct regarding Defendant Villacis is GRANTED. Although narcotics convictions are

         “highly probative on the issue of a witness’s credibility,” United States v. White, 312 F.Supp.3d

         355, 359 (E.D.N.Y. 2018), the age of this conviction lessens its probative value, see United

         States v. Hayes, 553 F.2d 824, 827–28 (2d Cir. 1977). As was true with Plaintiff’s criminal



1
 To be clear, the Court will not preclude Defendants from arguing that certain “concerns and stress” in Plaintiff’s life may
have been “a significant circumstance affecting his emotional and mental health.” Dkt. 331 at 9. However, Defendants
may not refer explicitly to Plaintiff’s “legal problems and criminal liability exposure” in making this argument. See id.
The Court is prepared to further discuss the appropriate bounds of this cross-examination in advance of trial.

                                                              7
           Case 1:09-cv-01912-RA-SDA Document 332 Filed 03/29/21 Page 8 of 8



         history, this evidence poses a substantial risk of prejudice. The Court concludes that this risk of

         prejudice substantially outweighs the probative value of this evidence, and so the evidence is

         inadmissible for any purpose including impeachment. See Fed. R. Evid. 609(a)(1)(A).

   18. Defendants raised numerous objections for the first time in their February 24 submission to the

         Court. See Dkt. 331. To the extent that these objections are intended to constitute motions in

         limine, the Court denies them as untimely. See Lupe v. Shinseki, No. 10-CV-198 (MAD)

         (ATB), 2013 U.S. Dist. LEXIS 19690, 2013 WL 592669, *6 (N.D.N.Y. Feb. 14, 2013). This

         order, however, does not preclude Defendants from asserting any appropriate objections at trial.

                                              *      *       *

The Clerk of Court is respectfully directed to close the motions pending at docket entries 281 and 285.

SO ORDERED.

Dated:      March 29, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                     8
